DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are pending in the application.
In the interest of compact prosecution it is noted that claim 4 recites SEQ ID NO: 58 in line 3, which appears to be a typographical error and should be replaced with SEQ ID NO: 1022.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-18 and 32-35, drawn to a recombinant alpha galactosidase A and/or biologically active recombinant alpha galactosidase A fragment and a composition thereof, classified in CPC A61K38/47.
II.	Claim(s) 19-31, drawn to a recombinant polynucleotide sequence encoding at least one recombinant alpha galactosidase A, an expression vector, a host cell, a method for producing an alpha galactosidase A variant and a pharmaceutical composition thereof, classified in CPC C12N9/2465.
III.	Claim(s) 36-40, drawn to a method for treating and/or preventing the symptoms of Fabry disease in a subject, classified in CPC A61K38/47.
The inventions are distinct, each from the other because of the following reasons:
The recombinant alpha galactosidase A of Group I and the recombinant polynucleotide of Group II are patentably distinct inventions for the following reasons. Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide. In the present claims, the information provided by the polynucleotide of Group II can be used to make a materially different polypeptide than that of Group I. For example, the polynucleotide of Group II has three distinct reading frames that encode three distinct polypeptides, two of which lack any significant structure in common with the polypeptide of Group I. In addition, while a polypeptide of Group I can made in a method using the polynucleotide that falls within the scope of Group II, it can also be made using purely synthetic means. For these reasons, the polypeptide of Group I and the polynucleotide of Group II are patentably distinct. 
Furthermore, searching the inventions of Groups I and II together would impose a serious search burden. In the instant case, the search of the polypeptide and the polynucleotide are not coextensive. In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate databases. There is search burden also in the non-patent literature. Prior to the concomitant isolation and expression of the sequence of interest there may be journal articles devoted solely to polypeptides which would not have described the polynucleotide. Searching, therefore is not coextensive. This search requires an extensive analysis of the art retrieved in a sequence search and will require an in-depth analysis of technical literature. As such, it would be burdensome to search the inventions of Groups I and II together. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the recombinant alpha galactosidase A of Group I can be used as an antigen in a method for producing an antibody. 
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the recombinant polynucleotide of Group II is neither made nor used in the method of Group III.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reason(s) apply: There would be a serious search and examination burden because
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species
If applicant elects the invention of Group I, II, or III, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
SEQ ID NO: 374 and variants thereof, 
SEQ ID NO: 704 and variants thereof, and 
SEQ ID NO: 1022 and variants thereof.
The species are independent or distinct because each of the species is a different amino acid sequence. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 5-40. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid sequence and a separate sequence search is required for each of the species.

If applicant elects the species of SEQ ID NO: 374, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: SEQ ID NO: 374 or the substitution 10, 39, 44, 47, 92, 166, 206, 217, 247, 261, 271, 302, 316, 322, 337, 368, and 392. 
The species are independent or distinct because each of the species is a different amino acid sequence. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect SEQ ID NO: 374 or specific substitution of SEQ ID NO: 374 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3, and 5-40. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid sequence and a separate sequence search is required for each of the species.

If applicant elects the species of SEQ ID NO: 704, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: SEQ ID NO: 704 or the substitution(s) 2, 4, 5, 24/59, 24/143/144, 24/143/202/333, 24/143/202/352/390/391, 24/143/333/352/387/390/391, 24/143/390/391, 24/202, 24/202/271, 24/202/333/352, 24/271/352, 24/352/387/390/391, 24/387/391, 31, 40, 59, 59/143, 59/143/202, 59/143/202/271/333, 59/143/271, 59/143/333, 59/202, 59/202/333, 59/271/387/390, 73, 76, 80, 83, 84, 91/215/361, 122, 123, 143, 143/202, 143/271, 143/271/352/390, 143/333, 143/333/387/390, 143/387/391, 147, 155, 164, 165, 179, 186, 202, 202/333, 210, 215/218, 218, 218/361, 218/361/398, 218/398, 246, 254/398, 271, 271/333, 271/333/390/391, 271/333/391, 271/352/391, 273, 275, 277, 278, 280, 281, 283, 284, 287, 300, 303, 304, 325, 331, 332, 333/352, 333/390/391, 333/391, 334, 335, 336, 338, 339, 340, 341, 343, 359, 360, 361, 362, 367, 369, 371, 373, 375, 377, 382, 382/398, 385, 387/391, 390, and 398. 
The species are independent or distinct because each of the species is a different amino acid sequence. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect SEQ ID NO: 704 or specific substitution of SEQ ID NO: 704 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 5-40. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid sequence and a separate sequence search is required for each of the species.

If applicant elects the species of SEQ ID NO: 1022, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: SEQ ID NO: 1022 or the substitution 10, 10/392, 31, 31/39/44/166/302, 31/47, 31/283/284, 39, 39/44, 39/44/47, 39/44/47/261/283/284, 39/44/283, 39/44/339, 39/47/261, 39/92, 39/206, 39/284, 44, 44/284/302, 84, 84/92, 84/284/302/392, 84/316, 84/368/392, 92, 92/206/217, 92/206/275, 92/206/284, 92/206/302/368, 92/271, 92/271/277, 92/275/284, 92/283, 92/283/392, 92/284, 92/302, 92/316, 92/368, 155, 155/217, 155/368, 166, 166/283/284, 166/302, 206, 206/217, 206/334, 261, 261/283, 271, 271/368, 275, 283, 283/284, 283/392, 284, 302, 316, 334, 339, 368, 368/392, and 392. 
The species are independent or distinct because each of the species is a different amino acid sequence. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect SEQ ID NO: 1022 or specific substitution of SEQ ID NO: 1022 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, and 5-40. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid sequence and a separate sequence search is required for each of the species.

If applicant elects the invention of Group I, II, or III, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
recombinant alpha galactosidase A is more thermostable,
recombinant alpha galactosidase A is more stable at pH 7,
recombinant alpha galactosidase A is more stable at pH 4, 
recombinant alpha galactosidase A is more stable to exposure to serum,
recombinant alpha galactosidase A is more lysosomally stable,
recombinant alpha galactosidase A is more readily taken up by cells, or
recombinant alpha galactosidase A depletes more globotriaosylceramide from cells.
The species are independent or distinct because each of the species is a different characteristic of a recombinant alpha galactosidase A. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7 and 15-40. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid sequence and a separate sequence search is required for each of the species.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656